Title: From John Adams to Thomas Brand Hollis, 5 September 1787
From: Adams, John
To: Hollis, Thomas Brand


          
            Dear Sir—
            Grosvr. sqr.
              Septr. 5. 1787—
          
          I have received with much Pleasure your Letter without a date— nothing can ever give me more satisfaction than the reflection that I may have been instrumental of doing Justice in any degree to injured Innocence, especially in the Case of a friend— The 2 persons you allude to were once friendly to me, as I most certainly ever was to them, & I have no reason to think that either of them was ever unfriendly, tho’ their ardour was sometimes cooled— in the case in question my friend is not only “not clearly convicted of baseness” but I am clear & confident of his innocence—nay further I have now in my possession, full proof that the incendiary anonimous Letter, was written by the Man in Amsterdam whom I alway’s suspected, a fellow below Contempt— I know too the grounds and motives of his low spite against me, and will let you into the whole History of this dirty transaction whenever you please to call upon me and think it worth while to attend to it— There is another thing more diserving your attention, it is a very long Correspondence between my friend & me, continued for many years, with the most unreserved intimacy—a Correspondence in which my friend discovered, by Marks that cannot deceive, a steady & unchangeable attachment to the American Cause as well as a purity of moral & political sentiments and a Charity to American Prisoners which will do him immortal honor, in America, & with all her friends, whenever it shall be known. The freedom of Remark upon Nations & Men makes it imprudent to publish it, otherwise it should have been in print. long ago. This whole Correspondence shall be put into your Hands whenever you please, but I should advertize you it is very Voluminous, and to form a Judgement of it the whole should be read—
          Mrs: Adams and her Humble servt. will have the pleasure to greet you at the hyde on Tuesday the 11th. of this Month, before dinner— mean while, I am with the most perfect esteem &c. / Yours—&c
          
            J. A.
          
        